t c memo united_states tax_court connie ann zacharias petitioner v commissioner of internal revenue respondent docket no filed date connie ann zacharias pro_se mark j miller and mark d petersen for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - the sole issue for decision is whether petitioner is liable for tax on income which she earned but with respect to which her employer did not withhold any amount for federal income taxes petitioner resided in madison wisconsin on the date the petition was filed in this case respondent issued petitioner a statutory_notice_of_deficiency for taxable_year in which the sole adjustment to petitioner’s taxable_income was an increase in gross_income of dollar_figure petitioner reported dollar_figure of adjusted_gross_income on her federal_income_tax return supporting documents filed with the return show that this amount was derived from the following sources wages from warman intl inc dollar_figure wages from bradley farms inc big_number state unemployment income big_number interest_income big_number also filed with petitioner’s return was a form_w-2 wage and tax statement from r z company inc showing that petitioner earned an additional dollar_figure in income during but that no federal_income_tax was withheld from this amount petitioner does not dispute either the fact that she earned this income which was paid directly by her employer to her landlord as rent or the fact that her employer did not withhold for federal income taxes indeed petitioner reported dollar_figure on her return as rents under nontaxable earned_income in this court petitioner apparently 1s arguing that because her employer failed to withhold she should not be held liable for federal_income_tax on income received from that employer the fact that petitioner’s employer did not withhold taxes from her income is irrelevant to petitioner’s tax_liability income derived from compensation_for services is clearly gross_income subject_to taxation see sec_61 furthermore the burden of paying tax on this income ultimately falls on each individual liable for the tax not on her employer see 39_tc_78 affd on this issue revd on another issue and remanded 323_f2d_751 9th cir harper v commissioner tcmemo_1990_239 petitioner is now liable for the same amount of tax as she would have been had her employer withheld any amounts the date of the payment of such tax merely was delayed petitioner also disputes the interest which respondent asserts is due on the deficiency this court does not have jurisdiction to redetermine interest in this case prior to the entry of a decision redetermining the deficiency see sec_7481 rule 107_tc_249 to reflect the foregoing decision will be entered for respondent
